PER CURIAM
Employer seeks review of a Workers’ Compensation Board order holding that claimant’s aggravation claim is compensable. At oral argument, both parties agreed that the new revisions to Oregon Laws 1995, chapter 332, (SB 369), which became effective June 7, 1995, apply to this case and ask that we remand to the Board to reconsider in light of the new law. We agree that is the proper disposition. Volk v. America West Airlines, 135 Or App 565, 899 P2d 746 (1995).
Reversed and remanded for reconsideration.